DOOLIN, Justice,
dissenting:
The vice of majority in today’s opinion is that it weakens the fundamental basis or concept of prior appropriation by a beneficial user. The majority substitutes a jungle or maze of technicalities and procedural pitfalls for a simple rule of prior appropriation.
In Bowles v. City of Enid, 206 Okl. 611, 245 P.2d 730, 732 (1957), this Court properly observed the basis for the rule of prior appropriation:
“It must be assumed our adoption of the reasonable use therein (appropriation for a beneficial use), as applied to under ground waters was based upon the peculiar physical conditions of our state. Certain areas may be termed wet; others are termed dry or semiarid. In portions of the state there are few or no rivers and the smaller streams in dry seasons fail to produce running water ...” (Emphasis and parenthetical phrase supplied).
I do not think the Legislature of this state in adopting even a limited appropriation doctrine as to waters here concerned, intended to remove or destroy the keystone from the arch of appropriation — the right of a prior appropriator to claim or put water to a beneficial use. See 82 O.S.Supp. 1972, § 1020.14.
I would affirm the trial court.